Field, J.
There was evidence for the jury that the defendant intended that the whiskey should be at the risk of the company until delivered to the buyer at Hyde Park; and that it was the understanding of the defendant, that until, and unless, the *456whiskey was so delivered, the order was not filled, and the company was not entitled to retain the money sent. This is evidence of a sale in Hyde Park. No error appears in the exceptions. Commonwealth v. Greenfield, 121 Mass. 40. Suit v. Woodhall, 113 Mass. 391.

Exceptions overruled.